UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7373



DEREK HALE,

                                           Petitioner - Appellant,

         versus


EARL BESHEARS; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
96-2952-DKC)


Submitted:    December 11, 1997        Decided:     December 31, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derek Hale, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, David Jonathan Taube, Assistant Attorney General, Ann
Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error.
     The magistrate judge recommended that relief be denied and

advised Appellant that the failure to file timely objections to the

recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Appel-
lant failed to object to the magistrate judge's finding and recom-

mendations and instead simply asserted that the Antiterrorism and

Effective Death Penalty Act of 1996 ("AEDPA"), Pub. L. No. 104-132,

110 Stat. 1214, was inapplicable and that the requirement that

Appellant assert the same claim in his petition that he presented

in state court is too burdensome on him. Accordingly, the district
court was not required to conduct a de novo review of the record.

See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).
     The timely filing of specific objections to a magistrate

judge's findings and recommendations is necessary to preserve

appellate review of the substance of that recommendation when the

parties have been warned that failure to object will waive appel-

late review. See Thomas v. Arn, 474 U.S. 140 (1985); see also

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); United
States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). Appellant has
waived appellate review by failing to file specific objections

                                2
after receiving proper notice. We accordingly deny a certificate of

appealability and dismiss the appeal. We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                         DISMISSED




                                3